UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA :
- against - 12 CR 31 (VM)
BRYAN RHODES, DECISION AND ORDER
Defendant.
---- X

VICTOR MARRERO, United States District Judge.

On March 20, 2015, the Court sentenced Bryan Rhodes
(“Rhodes”) to 240 months’ imprisonment, based on his plea
of guilty to Counts One and Two of a é$Superseding
Information filed on October 22, 2014. (See “Superseding
Information,” Dkt. No. 936; “Judgment,” Dkt. No. 1111.)
Count One of the Superseding Information charged Rhodes
with conspiring to distribute and possess with intent to
distribute crack cocaine, in violation of 21 U.S.C. Section
846. See id. Count Two of the Superseding Information
charged Rhodes with possessing and discharging a firearm
during and in relation to the narcotics conspiracy charged
in Count One, in violation of 18 U.S.C. Sections
924(c) (1) (A) (i131) and 2. See id.

On November 7, 2019, Rhodes submitted a letter that
the Court construed as an application for relief pursuant

to the United States Supreme Court’s decision in United

States v. Davis, 139 S. Ct. 2319 (2019). (See “Davis

 
Motion,” Dkt. No. 1740.) On February 21, 2020, the
Government submitted a response opposing the Davis Motion.
(See Dkt. No. 1746.) For the reasons set forth below, the
Court now DENIES the Davis Motion.

In United States v. Davis, the Supreme Court held that

 

the definition of “crime of violence” contained in 18
U.S.C. Section 924(c)(3)(B) was unconstitutionally vague.
See 139 S. Ct. at 2324, 2336. Davis might thus affect
Rhodes’s sentence if the firearm charge to which he pleaded
guilty related to a crime of violence, rather than a “drug
trafficking crime.” See 18 U.S.C. § 924 (c) (1) (A) (i134).
However, the crime underlying Rhodes’ firearm charge was
the narcotics conspiracy charged in Count One of the
Superseding Information, which is a drug trafficking crime
as defined in 18 U.S.C. Section 924(c)(2). Because Davis
concerns crimes of violence rather than drug trafficking
crimes, it does not affect the validity of either charge to

which Rhodes pleaded guilty. See United States v. Muir, No.

 

15 CR 78, 2019 WL 6117562, at *1 (S.D.N.Y. Nov. 18, 2019)
(“Nothing in . . . Davis impacts the definition of a drug

trafficking offense.”); Dewar v. United States, No. 17 Civ.

 

2330, 2020 WL 1673791, at *3 n.2 (S.D.N.Y. Apr. 4, 2020)
(noting that holding of Davis does not affect portions of

18 U.S.C. Section 924 concerning drug trafficking crimes).
Rhodes is thus ineligible for relief under Davis.

 

Accordingly, it is hereby
ORDERED that the motion so deemed by the Court as
filed by defendant Bryan Rhodes for relief pursuant to

United States v. Davis, 139 S. Ct. 2319 (2019) (Dkt. No.

 

1740) is DENIED.

SO ORDERED.

Dated: New York, New York
9 April 2020

  

-— J
een co E

 

 

 

 

“Victor Marrero
U.8.Ded.
